Citation Nr: 0534882	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to November 
1973.  The record also reflects a possible earlier period of 
service in the Massachusetts Army National Guard in 1963 that 
has not been verified.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision in which the RO 
denied service connection for post traumatic stress disorder 
(PTSD) and for hepatitis C.  The veteran filed a notice of 
disagreement (NOD) in August 2002, and a statement of the 
case (SOC) was issued in December 2002.  The veteran filed a 
substantive appeal in January 2003.

In November 2004, the Board denied service connection for 
PTSD and remanded to the RO the matter of service connection 
for hepatitis for additional evidentiary development.  After 
accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in the July 2005 
Supplemental SOC (SSOC) in July 2005), and returned the Board 
the remaining matter on appeal for further appellate 
consideration.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran has reported using IV drugs prior to service, 
and that he had a tattoo during service; a tattoo was noted 
at separation.

3.  An uncontradicted VA medical opinion indicates that the 
hepatitis C diagnosed post service is as likely caused by his 
in-service tattoo as his pre-service drug use.  






CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for hepatitis C are met.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claim on appeal has 
been accomplished.  

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for hepatitis C are met.

As noted in the prior remand, the report of the veteran's 
enlistment examination did not document any identifying marks 
on the veteran's body; on separation, however, it was noted 
that the veteran had a tattoo on his left arm.  Treatment 
records from during service (to include a January 1971 
clinical record) also reflect the veteran's report that he 
used various illicit drugs prior to service, and that he had 
an elevated liver function test on one occasion (although it 
is unclear whether this was before or after he got a tattoo).

In a June 2000 report, a private physician at the New England 
Medical Center in Boston, Massachusetts  noted the veteran's 
ongoing treatment for hepatitis C, and that the veteran was 
first diagnosed with this condition in 1997.  The physician 
stated that the veteran had shown abnormal liver function 
tests since the early 1970s.  Also noted was that the veteran 
believed he may have been infected in the 1960s while 
experimenting with intravenous drugs, and that at that time 
the veteran had also received a tattoo.  According to this 
physician, another potential mode of virus transmission was 
exposure to blood during the veteran's service in Vietnam.

VA medical records from the VA Medical Center (VAMC) in 
Bedford, Massachusetts, dated from October 2001 to October 
2002, also refer to the veteran's present hepatitis C 
condition, but do not include any comment as to the etiology 
of the condition.

In May 2005, medical examination by a VA physician confirmed 
the current diagnosis of hepatitis C.  The examiner opined 
that there were two possibilities in the veteran's history 
that could be the cause of his hepatitis C-the veteran's IV 
drug abuse prior to service and the tattoo that he had in 
service-both being more likely than not the cause of 
hepatitis C.  (Emphasis added).

In denying the claim for service connection, the RO 
determined that the veteran's pre-service IV drug abuse was 
more likely the cause of the veteran's hepatitis C.  However, 
this conclusion is not supported by medical evidence, to 
include the report of the May 2005 VA examination, and VA 
adjudicators are not free to substitute their own judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991)..  While the May 2005 opinion is 
rather inartfully drafted, the Board interprets the 
examiner's comments as indicating that the veteran's 
hepatitis is as likely due the veteran's in-service tattoo as 
his pre-service drug use; as such, the disability is at least 
as likely as not the result of an in-service incident.  
Significantly, this is the only medical opinion of record 
that addresses the etiology of the veteran's hepatitis.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for hepatitis C are met.


ORDER

Service connection for hepatitis C is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


